Case 4:19-cv-00080-JED-JFJ Document 5 Filed in USDC ND/OK on 03/08/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OKLAHOMA

                                                  :
 Cheryl Warner,                                   :
                                                  :
                                                  :
                        Plaintiff,                :
                                                    Civil Action No.: 4:19-cv-00080-JED-JFJ
        v.                                        :
                                                  :
 Jenny Craig, Inc.,                               :
                                                                                                    (
                                                  :
                                                                                                    D
                                                  :
                                                                                                    R
                        Defendant.                :
                                                                                                    H
                                                  :

                                     NOTICE OF SETTLEMENT

        NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

 a settlement. The Plaintiff anticipates filing a notice of withdrawal of Complaint and voluntary

 dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


 Dated: March 8, 2019

                                                   Respectfully submitted,

                                                   PLAINTIFF, Cheryl Warner

                                                   /s/ Sergei Lemberg

                                                   Sergei Lemberg, Esq.
                                                   LEMBERG LAW, L.L.C.
                                                   43 Danbury Road, 3rd Floor
                                                   Wilton, CT 06897
                                                   Telephone: (203) 653-2250
                                                   Facsimile: (203) 653-3424
                                                   slemberg@lemberglaw.com
Case 4:19-cv-00080-JED-JFJ Document 5 Filed in USDC ND/OK on 03/08/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 8, 2019, a true and correct copy of the foregoing Notice of
 Settlement was served electronically by the U.S. District Court Northern District of Oklahoma
 Electronic Document Filing System (ECF) and that the document is available on the ECF
 system.

                                              By /s/ Sergei Lemberg

                                                     Sergei Lemberg
